Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142263                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  THOMAS L. EWALD,                                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 142263
                                                                   COA: 298813
                                                                   WCAC: 09-000112
  GENERAL MOTORS, L.L.C.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 15, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2011                        _________________________________________
           t0525                                                              Clerk